PER CURIAM.
Appellant challenges the trial court’s order denying his postconviction motion for credit against his prison sentence for time spent in a drug treatment center and time spent on community control. We remand for the trial court to award appellant credit for the time he spent in the county jail as a condition of his community control. Perry v. State, 639 So.2d 1090 (Fla. 2d DCA 1994); Norman v. State, 485 So.2d 44 (Fla. 2d DCA 1986).
Affirmed in part, reversed and remanded.
DANAHY, A.C.J., and CAMPBELL and PATTERSON, JJ., concur.